Title: To John Adams from John Myer, 9 June 1798
From: Myer, John,Old, Joseph
To: Adams, John



9 June 1798

Agreeable to Notification by Advertisement to the Freemen of the Town of Hamburg and its Vicinity Composing the Third Regiment of Berks County Militia in the State of Pennsylvania a Meeting of the Same Assembled at the House of Jesse Evans on Saturday June the 9th: AD 1798 And AppointedJohn Myer Esqr ChairmanJoseph Old Secretary
            
            
The Chairman having taken his Seat & the Meeting being Opened they Appointed Peter Orwig Esqr. Major Philip Strubing Captain Lewis Haring Lieutenant Henry Fister and Mr Michael Ege their Committee with instructions to report for the Consideration of this Meeting their Sentiments on the Present Situation of Our Country. The Said Committee having retired for a Short time return’d with the following Resolutions And the Same being read and fully Considered were Adopted  Viz
Resolved That the Present Situation of Affairs of the United States of America call loudly on the Citizens thereof to declare Openly to the World their intentions and Determination in the most Unequivocal Manner
Resolved That Impressed with this Idea we deem it our duty Publickly to Declare that we have the most firm reliance on and Confidence in the Wisdom Honour Integrity and firmness of the President of the United States the Senate & House of Representatives thereof
Resolved That we most Chearfully and Heartily concur in and Approve of the Measures persued by the Executive of the United States towards the Republic of France in the present unhappy Difference between the United States and that Country
Resolved That we Sincerely wish to Remain at Peace and are Seriously inclined So to be with all the World and Deem the Same to be the greatest of Blessings. But are nevertheless determined to Oppose with Manly fortitude every Nation upon Earth who Shall or may Attempt any Encroachments to Molest, Injure Hurt or to Destroy the Honour Interest or Independence of the United States. And for this we pledge our Honour Our Fortunes and our Lives
Resolved As the Joint fervent and Sincere prayer of this Meeting, that the Great Jehovah the God Gebaoth & Lord of Hosts may take under his Divine protection and into his Holy keeping and guide the President of the United States, the Senate and House of Representatives and all Rulers and Citizens thereof Confidently & firmly to rely That using the means he has Graciously bestowed on us we under his Assistance need fear no danger.
Resolved That the foregoing resolutions be Subscribed by the Chairman and Attested by the Secretary in behalf of this Meeting and be Transmitted to Joseph Heister Esqr. the Immediate Representative of this District to by him presented to the President of the United States

              John Myer ChairmanAttest Joseph Old Secretary